UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
EDRESS LNU (ISN 035),                   )
                                        )
              Petitioner,               )
                                        )
       v.                               )    Civil Action No. 09-745 (RCL)
                                        )
BARACK H. OBAMA, President              )
 of the United States, et al.,          )
                                        )
              Respondents.              )
____________________________________)

                                             ORDER

       Before the Court is petitioner’s Motion [1167] to Continue Deadline to Respond to

Respondents’ Motion to Dismiss Due to Lack of Direct Authorization of Representation. The

Court hereby GRANTS petitioner’s unopposed Motion to Continue; petitioner’s opposition shall

be due on June 29, 2009.

       However, transfer of this case to this judge does not affect any other deadline set by prior

Court order. Counsel has no basis for his “belief . . . that the orders of Judge Walton previously

setting deadlines are no longer applicable to the instant case.” (Pet’r’s Mot. at 2–3.)

       SO ORDERED.



               Signed by Royce C. Lamberth, Chief Judge, on May 13, 2009.